Case 1:14-cv-02887-JLK-MEH Document 275 Filed 06/11/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 14-cv-02887-JLK-MEH

  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA, and
  DEMETRIO VALEGRA,
  on their own behalf and on behalf of all others similarly situated,

          Plaintiffs,

  v.

  THE GEO GROUP, INC.,

          Defendant.


        ORDER GRANTING WRIT OF HABEAS CORPUS AD TESTIFICANDUM TO
       PRODUCE PLAINTIFF HUGO HERNANDEZ CEREN FOR LIVE TESTIMONY
                           PRIOR TO REMOVAL

  Kane, J.

          Upon consideration of Plaintiffs’ Emergency Motion for Writ of Habeas Corpus Ad

  Testificandum to Produce Plaintiff Hugo Hernandez Ceren for Live Testimony Prior to Removal

  (ECF No. 274) the Court FINDS:

       1. Plaintiff Hugo Hernandez Ceren, Alien Registration Number 073-956-722, is a necessary

          and material witness in this action.

       2. Mr. Hernandez is currently confined at the Etowah County Detention Center, in the

          custody of the Director of U.S. Immigration and Customs Enforcement (ICE) Matthew

          Albence and ICE Louisiana Field Office Director Diane Witte.


                                                   1
Case 1:14-cv-02887-JLK-MEH Document 275 Filed 06/11/20 USDC Colorado Page 2 of 2




     3. In order to secure Mr. Hernandez’s deposition testimony for use at trial by the Certified

        Class in this case, it is necessary that a Writ of Habeas Corpus Ad Testificandum issue,

        ordering Mr. Hernandez’s custodian to produce him for videotaped deposition prior to

        removing him from the United States.



  ACCORDINGLY, IT IS ORDERED that:

     1. A Writ of Habeas Corpus Ad Testificandum shall issue, under the seal of this Court,

        commanding ICE, Acting Director Albence, Field Office Director Witte, and any other

        custodian of detainee Hugo Hernandez Ceren, A 073-956-722, to produce him for live,

        remote deposition testimony by videotape prior to effectuating his removal to El

        Salvador.

     2. Acting Director Albence, Field Office Director Witte, or their designees, are further

        directed to notify the Court of any change in the custody of Mr. Hernandez and to

        provide any new custodian with a copy of the Writ that issues.



        DATED this 11th day of June, 2020.



                                                             ____________________________
                                                             JOHN L. KANE
                                                             SENIOR U.S. DISTRICT JUDGE




                                                 2
